Title: To George Washington from David Stuart, 6 February 1794
From: Stuart, David
To: Washington, George


          
            Dear Sir
            Hope-Park [Va.] 6th: Feby: 1794
          
          Your letter of the 20th Ultmo I recieved on my return home from Ge: town, where I have
            been for near ten days past. As you was informed of the result of the meeting, it is
            unnecessary to observe, that it was one of the most unpleasant we
            have had—I hope the discharge of the Ellicotts (rendered unavoidable by their own
            conduct) will ensure not only peace, but honesty & industry too, to the surveying
            department in future.
          It gives me much pleasure, that my conduct has met with your approbation: my
            determination is certainly finally taken, and when I informed you of it, it was my wish
            to have complyed with the request you signifyed to me in conversation last fall, of
            suggesting some characters to you, who might fill up the vacancy created by Mr Johnson’s
            & my own resignation. But I could not at that time do it, to my satisfaction, nor
            can I now do it entirely so—My place may I think be easily supplied, but I know not
            where to look, for any one to supply Mr Johnson’s—and here has been my difficulty. With
            respect to the Proprietors, perhaps my prejudices, may have some influence on my
            opinion: but it appears to me, that those among them who are best fitted for the office
            in point of talents, would be improper from the general sentiment entertained of them as
            to their cunning & design. Perhaps, if they were as free from this imputation as
            could reasonably be expected from their interests, the jealousy of those whose interests
            lie in a different quarter would still be troublesome. I think I speak on this head
            experimentally, from what is constantly suggested with respect to Mr Carroll; and in my
            opinion without foundation: if he who is interested in a very small degree any where,
            and certainly as much in Hamburg as Carrollsburg, has not been able to escape censure,
            how can it be expected from those who are more deeply so, and that in one part only? I must therefore think upon the whole, that a proprietor to any
            extent would not be suitable. The only persons then, that I can think of, are Marsham
            Waring, & Major Ross of Bladensburg—the first of these, is a respectable sensible
            Merchant of Ge: town, who has never intermixed with any of the parties, and who has I
            believe no property in the City; the second you are acquainted with. Mr John Mason &
            a Mr Lowndes were spoke of, I understand by the People of Ge: town as fit persons—But
            from the connection of the latter with Mr Stoddert, and his being allso a very young
            man, and from Mr Mason’s being so deeply interested opposite to Ge: town, I cannot think
            them so proper as the other two—As you are totally unacquainted I believe with Mr
            Waring, it may be necessary to say something more respecting him—he
            has been long an inhabitant of Ge: town, and some of his relations (I believe his
            brother) possessed large property in the city, but has sold out—he is universally well
            thought of, as a man of character, good temper and understanding—Not knowing whether you might be able to fill up our places to your mind; by the
            first of March, we fixed on the third monday of that month for the next meeting; which
            will be an important one on account of the election of proper characters as Bank
            directors—Cashier &c.—Mr Blodget contrary to our
            expectations, and many intimations we recieved, will not hesitate to recieve the salary
            fixed for his Agency; tho’ he was seldom present, and rendered little or no service in
            that time—We are now quit of him, and I think it unfortunate that we ever had any
            connection with him in any way. I am with the greatest respect
            Your Affecte: & Obt: Servant
          
            Dd: Stuart.
          
        